JUDGE R0BEB.TS0N
delivered the opinion op the court:
Whether right or wrong on the facts which may have been actually exhibited in the circuit court, we cannot judicially know. Those facts do not appear in the record in a cognizable form. The document professing to state them, and styled a bill of exceptions, does not appear to have been either signed or filed in court; but, as time was allowed for completing it in vacation, the presumption is, that it was prepared and signed extra-judicially out of court, and is, therefore, according to the Code of Practice, unauthorized and void.
We are, therefore, not permitted to notice it judicially ; and, consequently, as we must, in the absence of testimony to the contrary, presume that the verdict was authorized by the proof and the judgment consequently right, we cannot reverse.
Wherefore, the judgment is affirmed.